Citation Nr: 0933524	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as a result of asbestos exposure.  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a hip disorder, 
claimed as secondary to a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to August 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Indianapolis, Indiana, VA Regional Office (RO).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in December 2007.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Initially, and as reflected in the May 2009 rating decision, 
the Veteran in this case is a combat veteran.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008) 
are applicable.

The Veteran asserts that he has a respiratory disorder 
related to service, and specifically, as a result of asbestos 
exposure during service.  Service records reflect service 
aboard the USS Iowa, and a July 1945 service treatment record 
notes acute catarrhal fever with complaints to include cough 
and nasal congestion.  

At the hearing, the Veteran testified that his quarters were 
below deck and that as a steward's mate his duties were to 
transfer weapons and equipment below from deck up to the 
deck, and that the elevators used, as well as all of the 
piping and lining in the vessel, were covered in asbestos.  
Transcript at 2-3 (2007).  He added that after separation, he 
was rehired by the company he had been working for 
immediately before service entrance but was unable to 
tolerate the dusty environment.  Id at 3.  In addition, he 
stated that he boarded the USS Iowa at the shipyards in 
Bremerton, Washington.  Id. at 7.  

The Board notes that a September 1995 VA record reflects 
complaints of a cough since hip surgery several months 
earlier, and a February 2000 VA treatment record notes 
chronic obstructive pulmonary disease (COPD).  In addition, 
while a March 2004 VA record notes no cardiopulmonary 
abnormality, in an April 2002 private record, the examiner 
noted that the Veteran had been a welder for 38 years and 
stated that it was difficult to tell whether he had some 
pulmonary fibrosis, and the relevant impression was rule out 
right lower lobe atelectasis versus infiltrate 
postoperatively after gallbladder surgery.  An April 2008 VA 
record reflects that the Veteran had a congested productive 
cough, and it was noted that his respiratory status was not 
stable enough for him to undergo anesthesia.  

The Court has held that VA must analyze a veteran's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  The VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) 
defines asbestos as a fibrous form of silicate mineral of 
varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  Common 
materials that may contain asbestos are steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
Id. at Subsection (a).  The Manual also lists some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos-related diseases/abnormalities: 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection 
(b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d).

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id., at Subsection (g).

The Board finds that there is insufficient evidence upon 
which to base a decision in regard to whether the Veteran has 
a respiratory disorder as a result of service, to include any 
asbestos exposure during service.  Thus, further development 
is necessary.  

In regard to the claims of entitlement to service connection 
for a back disorder and for a hip disorder secondary to a 
back disorder, the Board notes that in the September 2006 
notice of disagreement, the Veteran asserted that his back 
disorder was a result of having fallen from a tower during 
service, a distance of approximately 20 feet.  At the 
hearing, he testified that that he fell from a tower and hit 
the water, and that the next thing he could remember was 
awakening in sick bay, where he was treated and where he 
remained for several days.  Transcript at 6-7 (2007).  In 
addition, and as reflected in the September 2006 notice of 
disagreement, the Veteran stated that he had treatment in 
association with the fall at the Robert Small Naval Base in 
Chicago, IL and at the United States Naval Hospital in 
Bainbridge, MD.  

In that regard, the Board notes that the Veteran entered on 
active duty on July 20, 1945, and that on June 21, 1945 he 
was transferred from the Naval Reserve Station in 
Indianapolis, Indiana, to the United States Naval training 
Center in Bainbridge, Maryland.  In addition, the records 
show that on July 5, 1945, he was transferred "FOR 
TREATMENT" to the United States Naval Hospital in 
Bainbridge, and discharged from treatment on July 23, 1945, 
and it was noted that he was transferred to duty in 
accordance with "BuPers Ltr. Pers. 6303*VIJ-1 P16-3/MM.  Not 
misconduct."  The records, to include inpatient treatment 
records from the United States Naval Hospital, dated from 
July 5, 1945 to July 23, 1945, and the 1945 Bureau of Navy 
Personnel (BuPers) letter, have not been associated with the 
claims file.  

The Board notes that VA inpatient records, dated from June 
1995 to July 1995, reflect severe degenerative joint disease 
of the right hip status post left total hip arthroplasty, and 
a history of a spinal fracture in a motorcycle accident in 
1960, and a ruptured vertebrae in a motorcycle accident in 
1977.  An onset of hip symptoms following the 1977 accident 
was noted to have developed into osteoarthritis, with an 
initial left total hip arthroplasty in 1978, and a March 1998 
VA record reflects that the Veteran was status post right 
total hip arthroplasty in 1992 and presented for revision of 
left total hip arthroplasty.  

The Board finds that there is insufficient evidence upon 
which to base a determination as to whether any back or hip 
disorder is related to service.  Thus, further development is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any identified 
respiratory disorder, to include COPD.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion in terms of whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any identified 
respiratory disorder is associated with 
any asbestos exposure during service, or 
whether any respiratory disorder 
identified is otherwise related to active 
service, including any in-service 
manifestations.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

2.  The AOJ should attempt to obtain 
treatment records in association with a 
fall from a tower during service and/or a 
back injury, to include inpatient 
treatment records from the United States 
Naval Hospital, from July 5, 1945 to July 
23, 1945, as well as any associated 
personnel records, and particularly the 
BuPers letter referenced in July 1945.  
All records obtained should be associated 
with the claims file.  If the records are 
unavailable, such should be documented in 
the record.  

If the records document relevant findings 
in regard to the back, the AOJ should 
schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any identified back and/or hip 
disability.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
Remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner express an opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified back disorder is 
attributable to service, and if so, 
whether any identified hip disorder is 
proximately due to or has been chronically 
worsened by a back disorder.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

